DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner interprets claim 8 to recite “wherein the first angle, second angle and the third angle form a triangle.” This interpretation is supported in Fig. 3C of the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (U.S Pub. No 2014/0207058), hereinafter referred to as Hata.
Regarding claim 1, Hata discloses an injection device for drug delivery, the injection device comprising (Fig. 1): an outer casing (housing 22, Fig. 1); a container (pharmaceutical syringe 4, Fig. 2) disposed in the outer casing (housing 22, Fig. 1) and including an interior chamber (cylinder 5, Fig. 2) for storing a drug (paragraph 33), a subcutaneous delivery member (injection needle 14, Fig. 2), and a stopper (gasket 18, Fig. 1) movably disposed in the interior chamber (cylinder 5, Fig. 2); an injection drive mechanism (drive motor 12, Fig. 2)  configured to move (via drive piston 9, Fig. 2) the stopper (gasket 18, Fig. 1)  to expel the drug through an opening in a distal end of the subcutaneous delivery member upon activation (paragraphs 80-83); an instructional marker (messages or data on display section 35, Fig. 1) disposed on an exterior surface of the outer casing (housing 22, Fig. 1), and indicating a tilting direction (see inclination of pharmaceutical device, paragraphs 61-63) for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member. Examiner notes that the limitation “for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member” is being treated as a functional limitation, and the Examiner is of the position that the instructional marker (messages on data on display section 35, Fig. 1) is capable of displaying indication for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to 
Regarding claim 5, Hata teaches all of claim 5 as previously discussed. Hata further teaches the instructional marker (messages or data on display section 35, Fig. 1) being generated by an electronic display (paragraph 54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777), hereinafter referred to as Gibson, further in view of Shimazaki (U.S Pub. No. 2002/0052577), hereinafter Shimazaki, and Vollemicke et al. (U.S Pub. No. 2011/0092952), hereinafter referred to as Vollemicke. 

However, Gibson does not disclose an instructional marker disposed on an exterior surface of the outer casing, and indicating a tilting direction for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member.
Shimazaki teaches a combined container-syringe, further teaching an instructional marker (mark 12 and scale display 9, Fig. 2) disposed on an exterior surface of an outer casing (protector 8, needle base 6a and cylinder 9, Fig. 2), and indicating a tilting direction (paragraph 78) for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member. The instructional marker (mark 12 and scale display 9, Fig. 2) of Shimazaki indicates the position of the cutting surface 7a of the needle 7 (paragraph 78) such that physicians and nurses are able to locate the direction of the cutting edge (paragraphs 6 and 7). It is well known in the art to orient the needle so that the sharpest and farthest extending point break the patient’s skin first (bevel facing up), as supported by Vollemicke (paragraph 8). Therefore a marker which indicates the direction of the cutting surface of the needle (or the bevel) would also indicate to the physician or nurse which direction the injection device would need 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer casing (outer casing 100 and guard member 160, Fig. 1) of Gibson to include the instructional marker (mark 12 and scale display 9, Fig. 2) of Shimazaki. One of ordinary skill in the art would have been motivated to make this modification on order to provide an indication to physicians and nurses about the position of the cutting surface of the needle, as taught by Shimazaki (paragraph 78) in order to prevent them from having to loosen the injection needle attached to the syringe body from the tip of the syringe body, and confirm the orientation of the cutting surface of the injection needle from outside of the protector covering the injection needle, as taught by Shimazaki (paragraph 7). If physicians and nurses had information about the direction of the bevel, it would enable them to insert the needle with the bevel facing up, which reduces patient discomfort, as taught by Vollemicke (paragraph 8). Additionally, this instructional marker would advantageously teach which direction the physician or nurse must tilt the injection device, as described above and supported by Vollemicke (paragraph 8). 
	The combination of Gibson, Shimazaki and Vollemicke of claim 1 is hereinafter referred to as the combination of Gibson, Shimazaki and Vollemicke. 
Regarding claim 2, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 1, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches the 
Regarding claim 3, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 2, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke teaches wherein the instructional marker (marker 12 and scale display 9, Fig. 2; Shimazaki) indicates tilting the subcutaneous delivery member away from a lateral side of the subcutaneous delivery member including the bevel. It is well known in the art to orient the needle so that the sharpest and farthest extending point break the patient’s skin first (bevel facing up), as supported by Vollemicke (paragraph 8). Therefore a marker which indicates the direction of the cutting surface of the needle (or the bevel) would also indicate to the physician or nurse which direction the injection device would need to be tilted in order to ensure the bevel of the needle was facing up. This would indicate away from a lateral side of the subcutaneous delivery member including the bevel, such that the bevel could be oriented facing up. 
Regarding claim 4, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 1, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches the instructional marker (marker 12 and scale display 9, Fig. 2; Shimazaki) being printed on, adhered to, or installed adjacent the exterior surface of the outer casing (paragraph 77; Shimazaki). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777), Shimazaki (U.S Pub. No. 2002/0052577) and Vollemicke et al. (U.S Pub. No. 20110092952), as applied to claim 1 above, further in view of Py (WO 2004/032989) and Cabiri et al. (U.S Pub. No.  2016/0235915), hereinafter referred to as Cabiri.
Regarding claim 6, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 1, as previously discussed. However, the combination of Gibson, Shimazaki and Vollemicke does not teach the instructional marker comprising a tilting assist member protruding radially outwardly from a distal end of the outer casing.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gibson, Shimazaki and Vollemicke to include the tilting assist member (base 18 and finger grip 34, Fig. 16), as taught by Py, on a distal end of the outer casing (outer casing 100, Fig. 1), as taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate penetration at a precise depth and in turn facilitate efficient transfer of the substance from the syringe into the skin (page 2, lines 20-25; Py). Although Py describes an intradermal delivery device and the needle of the combination of Gibson, Shimazaki and Vollemicke is for subcutaneous injection, the same need for needle depth control exists in subcutaneous injections because at times a needle needs to be positioned for injection into an intended tissue and thus penetration depth is important, as taught by Cabiri (paragraph 110).
The combination of Gibson, Shimazaki, Vollemicke and Edwards is hereinafter referred to as the combination of Gibson, Shimazaki, Vollemicke, Py and Cabiri.  
Regarding claim 7, the combination of Gibson, Shimazaki, Vollemicke, Py and Cabiri teaches all of claim 6, as previously discussed. The combination of Gibson, Shimazaki, Vollemicke, Py and Cabiri further teaches the tilting assist member (base 18 and finger grip 34, Fig. 16; Py) including a finger grip surface (finger grip 34, Fig. 16; Py) arranged relative to a longitudinal axis (see Examiner Annotated Fig. 1 below) of the subcutaneous delivery 3member at a first angle (see Examiner Annotated Fig. 1 below), and an injection site engaging surface (base 18, Fig. 16; Py) arranged relative to the finger grip surface (finger grip 34, Fig. 16; Py) at second angle (see Examiner Annotated Fig. 1 below).

    PNG
    media_image1.png
    423
    432
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Gibson, Shimazaki, Vollemicke, Py and Cabiri teaches all of claim 7, as previously discussed. The combination of Gibson, Shimazaki, Vollemicke, Py and Cabiri further teach the injection site engaging surface (base 18, Fig. 16; Py) of the tilting assist (base 18 and finger grip 34, Fig. 16; Py) member being arranged relative to the longitudinal axis (see Examiner Annotated Fig. 1 above) of the subcutaneous delivery member (dose delivery member 134, Fig. 1; Py) at a third angle, wherein the first angle, the second angle, and the third angle form a triangle (see Examiner Annotated Fig. 1 above). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777), Shimazaki (U.S Pub. No. 2002/0052577) and Vollemicke et al. (U.S Pub. No. 20110092952), as applied to claim 1 above, further in view of Barnhart (US 2,187,259) 

Barnhart teaches a hypodermic needle, further teaching a rigid needle (page 3, lines 20-25). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the subcutaneous delivery member of the combination of Gibson, Shimazaki and Vollemicke (dose delivery member 134, Fig. 1; Gibson), with the rigid needle described by Barnhart (page 3, lines 20-25). One of ordinary skill in the art would have been motivated to make this modification in order to provide means for a deep injection while at the same time not increasing the maximum periphery of the puncture, as taught by Barnhart (page 3, lines 20-25).
The combination of Gibson, Shimazaki, Vollemicke and Barnhart is hereinafter referred to as the combination of Gibson, Shimazaki, Vollemicke and Barnhart
Regarding claim 10, the combination of Gibson, Shimazaki, Vollemicke and Barnhart teaches all of claim 9 as previously discussed. The combination of Gibson, Shimazaki, Vollemicke and Barnhart further teaches a removable needle shield (removable shield 139, Fig. 1; Gibson) covering and maintaining sterility of the distal end of the subcutaneous delivery member (rigid needle, page 3 lines 20-25; Barnhart) prior to use (paragraph 8; Gibson).
Claims 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777) further in view of Shimazaki (U.S Pub. No. 2002/0052577), and Vollemicke et al. (U.S Pub. No. 20110092952).
Regarding claim 11, Gibson discloses a method of assembling an, injection device for drug delivery (abstract), further disclosing, disposing a container (primary container 132, Fig. 1) within an outer casing (outer casing 100, Fig. 1), the container (primary container 132, Fig. 1) including an interior chamber (interior chamber 132c, Fig. 1) for storing a drug (paragraph 80), a subcutaneous delivery 
However, Gibson does not disclose that the opening is  defined by a bevel formed in a distal end of the delivery member; rotationally aligning the bevel of the subcutaneous delivery member relative to a target portion of the outer casing; and wherein the target portion is associated with a tilting direction for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member
Shimazaki teaches a method of assembling an injection device for drug delivery, the method comprising: an opening defined by a bevel (cutting surface 7a, Fig. 1) formed in a distal end of the delivery member (injection needle 7, Fig. 1); rotationally aligning (paragraphs 95-97) the bevel (cutting surface 7a, Fig. 1) of the subcutaneous delivery member (injection needle 7, Fig. 1) relative to a target portion (marker 12 and scale display 9, Fig. 2) of the outer casing (needle base 6 and cylinder 2, Fig. 3); the target portion (marker 12 and scale display 9, Fig. 2) is associated with a tilting direction for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member. The instructional marker (mark 12 and scale display 9, Fig. 2) of Shimazaki indicates the position of the cutting surface 7a of the needle 7 (paragraph 78) such that physicians and nurses are able to locate the direction of the cutting edge (paragraphs 6 and 7). It is well known in the art to orient the needle so that the sharpest and farthest extending point break the patient’s skin first (bevel facing up), as supported by Vollemicke (paragraph 8). Therefore a marker which indicates the direction of the cutting surface of the needle (or the bevel) would also indicate to the physician or nurse which direction the injection device would need to be tilted in order to ensure the bevel of the needle was facing up. The Examiner notes that the limitation “for tilting the injection device when the subcutaneous delivery member is inserted into a patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer casing (outer casing 100 and guard member 160, Fig. 1) of Gibson to include the instructional marker (mark 12 and scale display 9, Fig. 2) of Shimazaki and thus the associated method of assembling. One of ordinary skill in the art would have been motivated to make this modification on order to provide an indication to physicians and nurses about the position of the cutting surface of the needle, as taught by Shimazaki (paragraph 78) in order to prevent them from having to loosen the injection needle attached to the syringe body from the tip of the syringe body, and confirm the orientation of the cutting surface of the injection needle from outside of the protector covering the injection needle, as taught by Shimazaki (paragraph 7). If physicians and nurses had information about the direction of the bevel, it would enable them to insert the needle with the bevel facing up, which reduces patient discomfort, as taught by Vollemicke (paragraph 8). Additionally, this instructional marker would advantageously teach which direction the physician or nurse must tilt the injection device, as described above and supported by Vollemicke (paragraph 8). 
The combination of Gibson, Shimazaki and Vollemicke is hereinafter referred to as the combination of Shimazaki, Gibson and Vollemicke. 
Regarding claim 12, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 11, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches rotationally fixing the subcutaneous delivery member (injection needle 7, Fig. 3; Shimazaki) relative to the outer casing (needle base 6 and cylinder 2, Fig. 3; Shimazaki) so as to inhibit rotation of the subcutaneous delivery member relative to outer casing after rotationally aligning the bevel relative to the target portion of the outer casing (paragraph 95).

However, Gibson further teaches disposing an injection drive mechanism (injection drive mechanism 140, Fig. 1) within the outer casing (outer casing 100, Fig. 1), the injection 4drive mechanism (injection drive mechanism 140, Fig. 1) being configured to move the stopper to expel the drug through an opening in a distal end of the subcutaneous delivery member upon activation (paragraph 10 and paragraph 98). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the injection device of Shimazaki to include an injection drive mechanism as taught by Gibson. One of ordinary skill in the art would have been motivated to make this modification in order enable the device to be an auto injector in order to offer simplicity of use to the user, as compared to using conventional syringes, as taught by Gibson (paragraph 2). 
Regarding claim 14, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 11, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches wherein rotationally aligning the bevel of the subcutaneous delivery member relative to the target portion of the outer casing (see step aligning processes 30, Fig. 17D; Shimazaki) is performed after disposing the container within the outer casing (see drug filling processes 31A, Fig. 17D; Shimazaki). In the combination of Shimazaki, Gibson and Vollemicke, the container (which contains the drug) is within the outer casing and therefore the disposing the container in the outer casing would correspond to a drug filling process. This is particularly true when the container (primary container 132, Fig. 1) is prefilled, as taught by Gibson in paragraph 9.

Regarding claim 17, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 11, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches using an imaging device to identify a position of the bevel on the subcutaneous delivery member prior to rotationally aligning the bevel relative to the target portion of the outer casing (paragraph 95; Shimazaki). 
Regarding claim 18, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 17, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches wherein the imaging device includes an X-ray generator (paragraph 95; Shimazaki). 
Regarding claim 19, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 11, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches comprising marking an exterior surface of the outer casing (outer casing 100, Fig. 1; Gibson) with an instructional marker (marker 12 and scale display 9, Fig. 2; Shimazaki) indicating the tilting direction for tilting the injection device when the subcutaneous delivery member is inserted into the patient so as to inhibit tissue from occluding the opening in the distal end of the subcutaneous delivery member. The instructional marker (mark 12 and scale display 9, Fig. 3) of Shimazaki indicates the position of the cutting surface 7a of the needle 7 (paragraph 78) such that physicians and nurses are able to locate the direction of the cutting edge (paragraphs 6 and 7). It is well known in the art to orient the needle so that the sharpest and farthest extending point break the patient’s skin first (bevel facing up), as supported by Vollemicke (paragraph 8). Therefore a marker which indicates the direction of the cutting surface of the needle (or the bevel) would also indicate to the physician or nurse which direction the injection device 
Regarding claim 20, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 19, as previously discussed. The combination of Gibson, Shimazaki and Vollemicke further teaches the instructional marker (marker 12 and scale display 9, Fig. 2; Shimazaki) indicates tilting the subcutaneous delivery member away from a lateral side of the subcutaneous delivery member including the bevel. It is well known in the art to orient the needle so that the sharpest and farthest extending point break the patient’s skin first (bevel facing up), as supported by Vollemicke (paragraph 8). Therefore a marker which indicates the direction of the cutting surface of the needle (or the bevel) would also indicate to the physician or nurse which direction the injection device would need to be tilted in order to ensure the bevel of the needle was facing up. This would indicate away from a lateral side of the subcutaneous delivery member including the bevel, such that the bevel could be oriented facing up.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (U.S Pub. No. 2002/0052577), Gibson et al. (WO 2015/171777), and Vollemicke et al. (U.S Pub. No. 2011/0092952) as applied to claim 11 above, and further in view of Bruna et al. (FR 2844775), hereinafter referred to as Bruna. 
Regarding claim 16, the combination of Gibson, Shimazaki and Vollemicke teaches all of claim 11, as previously discussed. However, combination of Gibson, Shimazaki and Vollemicke does not explicitly teach disposing the container within the outer casing is performed in a non-sterile environment.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gibson, Shimazaki and Vollemicke to include disposing the container (primary container 132, Fig. 1; Gibson) within the outer casing (outer casing 100, Fig. 1; Gibson) is performed in a non-sterile environment by filling and hermetically plugging the container prior to assembly, as taught by Bruna (pages 16-17). One of ordinary skill in the art would have been motivated to make this modification in order to allow the reservoir container the drug to be stored independently of the remainder of the device and to allow the device to be assembled in a non-sterile and not cold chamber just before use, as taught by Bruna (pages 16-17).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777) in view of Yeshurun et al. (U.S Pub. No. 2009/0012494), hereinafter referred to as Yeshurun, and Frazier et al. (U.S Patent No. 7,048,723), hereinafter referred to as Frazier.
Regarding claim 21, Gibson teaches a method of delivering a drug to a patient, the method comprising: providing an injection device including an outer casing (outer casing 100, Fig. 1), a container (primary container 132, Fig. 1) disposed in the outer casing (outer casing 100, Fig. 1) and including an interior chamber (interior chamber 132c, Fig. 1) for storing a drug (paragraph 80), a subcutaneous delivery member(dose delivery member 134, Fig. 1), a stopper movably disposed (stopper 136, Fig. 1) in the interior chamber, and  5an injection drive mechanism (injection drive mechanism 140, Fig. 1) configured to move the stopper to expel the drug through an opening in a distal end of the subcutaneous delivery member upon activation (paragraph 10 and paragraph 89).
However, Gibson does not teach inserting the distal end of the subcutaneous delivery member into the patient with the subcutaneous delivery member having a first orientation relative to an 
Yeshurun teaches methods for delivery one or more biologically active agents such as vaccines, further teaching inserting the distal end of the subcutaneous delivery member (microneedles 12, Fig. 1A) into the patient with the subcutaneous delivery member having a first orientation (see step 1, Fig. 3) relative to an injection site of the patient; tilting the injection device in a first direction such that the subcutaneous delivery member has a second orientation relative to the injection site of the patient (see step 3, Fig. 3); and activating the injection drive mechanism to subcutaneously deliver the drug to the patient while maintaining the subcutaneous delivery member in the second orientation relative to the injection site of the patient (see step 4, Fig. 3).
Frazier teaches micro machined microneedles, further teaching that microneedles can subcutaneously deliver medication (col. 8, lines 12-20). This supports that the microneedles of Yeshurun can be considered subcutaneous delivery members. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods taught by Gibson to include the subcutaneous delivery device (microneedles 12, Fig. 1) and injection orientations (Fig. 3) taught by Yeshurun. One of ordinary skill in the art would have been motivated to replace the dose delivery member 134 of Gibson with the microneedles of Yeshurun in order to deliver medication without the usual discomfort associated with conventional needles, as taught by Frazier (col. 8, lines 12-20). Additionally, One of ordinary skill in the art would have been motivated adopt the injection orientations of Yeshurun in order to perform the initial penetration with the syringe at a relatively steep angle, which has been found to be particularly effective (paragraph 70) and then tilt the device to allow to a lifting of a portion of the skin to enhance 
The combination of Gibson, Yeshurun and Frazier will hereinafter be referred to as the combination of Gibson, Yeshurun and Frazier. 
Regarding claim 22, the combination of Gibson, Yeshurun and Frazier teaches all of claim 21, as previously discussed. The combination of Gibson, Yeshurun and Frazier further teaches tilting the injection device in the first direction (see movement between steps 1 and 3, Fig. 3; Yeshurun) and such that the subcutaneous delivery member (microneedles 12, Fig. 1; Yeshurun) has the second orientation (see step 3, Fig. 3; Yeshurun) relative to the injection site of the patient comprises forming an angle between a longitudinal axis of the subcutaneous delivery member and a peripheral portion of the injection site of the patient that is less than or equal to 85 degrees (see Fig. 4, substantially against skin paragraph 71; Yeshurun).
Regarding claim 23, the combination of Gibson, Yeshurun and Frazier teaches all of claim 21, as previously discussed. The combination of Gibson, Yeshurun and Frazier further teaches upon completion of drug delivery, tilting the injection device in a second direction (see step 4 to step 5, Fig.3; Yeshurun), opposite to the first direction, to return the subcutaneous delivery member to the first orientation (see steps 1 and 5, the insertion and removal arrow angles are the same, Fig. 3; Yeshurun) relative to the injection site of the patient. 
Regarding claim 24, the combination of Gibson, Yeshurun and Frazier teaches all of claim 23 as previously discussed. The combination of Gibson, Yeshurun and Frazier further teaches .
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (WO 2015/171777), Yeshurun et al. (U.S Pub. No. 2009/0012494) and Frazier et al. (U.S Patent No. 7,048,723) as applied to claim 21 above, and further in view of Py (WO 2004/032989). 
Regarding claim 25, the combination of Gibson, Yeshurun and Frazier teaches all of claim 21, as previously discussed. However combination of Gibson, Yeshurun and Frazier does not teach the outer casing of the injection device includes an instructional marker indicating the first direction for tilting the injection device.
Py teaches an intradermal delivery device, further teaching the outer casing of the injection device includes an instructional marker (finger grip 34, Fig. 16) indicating the first direction for tilting the injection device. The finger grip 43 indicates the first direction for titling the injection device by providing and indicating a place for the user to place their finger and push which will result in the device being tipped in the desired direction. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer casing (outer casing 100, Fig. 1) of Gibson to include the instructional marker (finger grip 34, Fig. 16) of Py. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means for stabilization of the injection device as taught by Py (page 8, lines 1-5). 
Regarding claim 26, the combination of Gibson, Yeshurun and Frazier teaches all of claim 21, as previously discussed. However combination of Gibson, Yeshurun and Frazier does not teach tilting the injection device in the first direction comprises engaging the injection site of the patient with a tilting assist member protruding radially outwardly from a distal end of the outer casing.
Py teaches an intradermal delivery device, further teaching a tilting assist member (base 18 and finger grip 34, Fig. 16). The examiner notes that base 18 and its mounting surface 22 may be of a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer casing (outer casing 100, Fig. 1) of Gibson to include the tilting assist member (base 8 and finger grip 34, Fig. 16) of Py, yielding the predictable results of tilting the injection device in the first direction (see step 1 to step 4, Fig. 3; Yeshurun) comprises engaging the injection site of the patient with a tilting assist member protruding radially outwardly from a distal end of the outer casing. One of ordinary skill in the art would have been motivated to make this modification in order to  in order to facilitate penetration at a precise depth and in turn facilitate efficient transfer of the substance from the syringe into the skin (page 2, lines 20-25) and provide stability (page 6, lines 22-30), as taught by Py. 
Regarding claim 27, the combination of Gibson, Yeshurun, Frazier and Py teaches all of claim 26 as previously discussed. The combination of Gibson, Yeshurun, Frazier and Py further teaches tiling the injection device in the first direction such that the subcutaneous delivery member has the second orientation (see step 4, Fig. 3; Yeshurun) relative to 6the injection site of the patient comprises holding the outer casing in one hand and exerting a force against the tilting assist member (finger grip 34, Fig. 16; Py) in a direction toward the patient with another hand (page 13, lines 30-34 and page 14, lines 1-5; Py). When the tilting assist member (base 8 and finger grip 34, Fig. 16) is added to the outer casing (outer casing 100, Fig. 1) of Gibson, the tilting assist member portion of resulting injection device will be operated in the manner described by Py.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/
Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783